Per Curiam.
The 17-year-old defendant was convicted by a jury of statutory rape, MCLA § 750.520 (Stat Ann 1954 Rev § 28.788). His defense was alibi.
We have reviewed the alleged errors. A proper foundation was laid for the admission of people’s *621exhibit 1 (a pair of sperm-stained panties). It was not error to ask the defendant about his previous criminal record to test his credibility. MCLA § 600-.2159 (Stat Ann 1962 Rev § 27A.2159); People v. Nelson White (1970), 26 Mich App 35; People v. Cantrell (1970), 27 Mich App 210; and People v. Butler (1970), 27 Mich App 404. Testimony that the 13-year-old complainant said she had been raped was properly admitted under the ancient rule of the common law that the fact of complaint by a rape victim could be shown in corroboration of the prosecutrix but the details could not. People v. Baker (1930), 251 Mich 322. The credibility of the witnesses was for the jury to determine. People v. Wolfe (1970), 27 Mich App 223.
Affirmed.